DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/22 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 5-8, filed 05/02/22, with respect to the rejection(s) of claim(s) 16-21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328).
The newly added claims 22-25 are also rejected under 103. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328).
Regarding claim 16, Sih teaches a medical device system for treating a cancerous tissue, comprising: an implantable medical device ([abs] teaches the device is an implantable device; [0048]-[0049]; [0060] teaches the device is an implantable cardiac device)  comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue ([0009] teaches the implantable device comprising a pulse generator; [0033] teaches an implantable medical device comprising a stimulation generator; [0035] teaches the implantable device comprising a generator and control circuit disposed in a common housing; [0048]-[0049]; [0053]; [0060] teaches an implantable cardiac stimulator having a pulse generator); control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue ([abs] teaches the stimulator and control circuit are connected; [0008]-[0009]; [0035] teaches the implantable device comprising a generator and control circuit disposed in a common housing; 0048]-[0049]; [0060] teaches the control circuity and a pulse generator); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz ([abs] teaches the control circuit configured for controlling delivery of electrical stimulation; [0008]-[0009] teaches the control circuitry connected to the stimulator for controlling delivery of electrical stimulation; [0035] teaches the control circuity configured to control the stimulation parameters; [0039] teaches the electrical stimulation having a frequency up to about 30kHz [0048]-[0049]; [0060] teaches the control circuity and a pulse generator); and an implantable lead comprising: a lead body comprising a proximal end and a distal end ([0033] teaches the implantable medical device comprising an implantable stimulation lead; [0048]-[0049]; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0060] teaches an implantable stimulation or pacing lead having a proximal and distal portion; Fig 3 and 5 element 60 teaches an implantable lead with a proximal and distal portion; Fig 6 element 130; Fig 10 element 410 teaches an implantable pulsing lead with a proximal and distal portion), the lead body comprising a first electrical conductor disposed within the lead body ([0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode); and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue ([0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode for delivering electrical stimulation from a generator; Fig 11); and a stent coupled to the lead body at a distal portion thereof ([0062] teaches an embodiment where the distal lead comprises a stent instead of a cuff; Fig 11), wherein the stent comprises a stent frame formed of an electrically conductive material ([0062]-[0063] teaches the endovascular device can include a stent, wherein the struts or wires of the stent can be made of metal), however, Sih fails to teach, wherein the stent frame is clad with a material resistant to degradation as a result of exposure to electrical currents used to generate the electric fields.
Li teaches a device in the same field of invention, wherein an implantable defibrillator comprises a wire mesh elements (Fig 1 element 42; col 4 lines 22-39) wherein the wire mesh is coated in titanium nitride, or platinum or other suitable material to improve the electrical characteristics of the metal wire including providing a high corrosion resistivity an increase durability (col 4 lines 22-39 teaches a titanium or platinum or other suitable coating for improving the electrical characteristics of the mesh).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the stent taught by Sih to be formed of a conductive material that is at least partially coated in a material such as a titanium, platinum or other suitable material, to reduce corrosion, as taught by Li, in order to protect the stent material from corrosion and help control the conductivity and electrical stimulation of the stent and electrodes as well as increase the durability of the stent.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) as applied to claim 16 above, and further in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1) .
Regarding claim 17, the modified invention of Sih teaches claim 16, wherein the stent comprises a stent frame formed of an electrically conductive material, however fails to teach wherein the stent frame serves as the first electrode.
Ganashanmugam teaches a device in the same field of invention, comprising a stent-like stimulation component at the distal end of an implantable lead, wherein the stent-like component is; wherein the stent-like component comprises a frame formed of an electrically conductive material, wherein the frame serves as the first electrode (15A-D element 370 teaches a stent-like element that can be made of a conductive material and act as an electrode; Fig 16A and 16B element 402; Figs 23A-B elements 254 and 256; [0153] teaches a stent being completely conductive and may serve as a unitary electrode; [0179] teaches having a stent-like component, a basket, being formed of a conductive material coated in a dietetic material, wherein the electrodes are formed by removing portions of the coating).
It would have been obvious to one of ordinary skill in the art, to have further modified Sih, such a that the stent formed of conductive material acted as a first electrode, as taught by Ganashanmugam, in order to allow for the stimulation of the walls of tissue in contact with the conductive frame, while preventing the need to embed or connect separate electrodes onto the frame, and provide direct electrical stimulation over the area of the stent. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) as applied to claim 16 above, and further in view of Nagale et al (U.S. PG Pub 20170035496 A1).
Regarding claim 20, the modified invention of Sih teaches claim 16, however fails to teach wherein the stent comprises a stent frame formed of an electrically conductive material, wherein the stent frame is coated with a conductive fluid or gel.
Nagale teaches a device in the same field of invention, teaches irrigating an electrically conductive fluid to coat the electrodes used for stimulation, in order to improve the electrical conductivity between the tissue and the electrode ([0025]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Sih, to have electrode stent coated in an electrically conductive fluid, as taught by Nagale, to enhance the conductivity between the electrodes and target tissue ([0025]; [0036]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) as applied to claim 16 above, and further in view of Rezai et al (Wipo WO 2008089360 A1)
Regarding claim 21, the modified invention of Sih teaches claim 16, however fails to teach, wherein the stent is a rigid stent that does not expand or contract.
Rezai teaches a device in the same field of invention, wherein an implantable medical device comprises a stent member coupled to an electrode assembly, wherein the stent member can have a rigid configuration (Page 29 lines 19-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Sih, to have a rigid non- expandable and contactable stent, as taught by Rezai, in order to prevent unwanted movement of the implanted stent and prevent physical degradation of the frame caused by expanding and contracting the frame.
Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) and further in view of Nagale et al (U.S. PG Pub 20170035496 A1).
Regarding claim 22, Sih teaches a medical device system for treating a cancerous tissue, comprising: an implantable medical device ([abs] teaches the device is an implantable device; [0048]-[0049]; [0060] teaches the device is an implantable cardiac device)  comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue ([0009] teaches the implantable device comprising a pulse generator; [0033] teaches an implantable medical device comprising a stimulation generator; [0035] teaches the implantable device comprising a generator and control circuit disposed in a common housing; [0048]-[0049]; [0053]; [0060] teaches an implantable cardiac stimulator having a pulse generator); control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue ([abs] teaches the stimulator and control circuit are connected; [0008]-[0009]; [0035] teaches the implantable device comprising a generator and control circuit disposed in a common housing; 0048]-[0049]; [0060] teaches the control circuity and a pulse generator); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz ([abs] teaches the control circuit configured for controlling delivery of electrical stimulation; [0008]-[0009] teaches the control circuitry connected to the stimulator for controlling delivery of electrical stimulation; [0035] teaches the control circuity configured to control the stimulation parameters; [0039] teaches the electrical stimulation having a frequency up to about 30kHz [0048]-[0049]; [0060] teaches the control circuity and a pulse generator); and an implantable lead comprising: a lead body comprising a proximal end and a distal end ([0033] teaches the implantable medical device comprising an implantable stimulation lead; [0048]-[0049]; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0060] teaches an implantable stimulation or pacing lead having a proximal and distal portion; Fig 3 and 5 element 60 teaches an implantable lead with a proximal and distal portion; Fig 6 element 130; Fig 10 element 410 teaches an implantable pulsing lead with a proximal and distal portion), the lead body comprising a first electrical conductor disposed within the lead body ([0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode); and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue ([0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode for delivering electrical stimulation from a generator; Fig 11); and a stent coupled to the lead body at a distal portion thereof ([0062] teaches an embodiment where the distal lead comprises a stent instead of a cuff; Fig 11), wherein the stent comprises a stent frame formed of an electrically conductive material ([0062]-[0063] teaches the endovascular device can include a stent, wherein the struts or wires of the stent can be made of metal), however, Sih fails to teach, wherein the stent frame is clad with a material resistant to degradation as a result of exposure to electrical currents used to generate the electric fields.
Li teaches a device in the same field of invention, wherein an implantable defibrillator comprises a wire mesh elements (Fig 1 element 42; col 4 lines 22-39) wherein the wire mesh is coated in titanium nitride, or platinum or other suitable material to improve the electrical characteristics of the metal wire including providing a high corrosion resistivity an increase durability (col 4 lines 22-39 teaches a titanium or platinum or other suitable coating for improving the electrical characteristics of the mesh).
Nagale teaches a device in the same field of invention, teaches irrigating an electrically conductive fluid to coat the electrodes used for stimulation, in order to improve the electrical conductivity between the tissue and the electrode ([0025]; [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the stent taught by Sih t to be formed of a conductive material that is at least partially coated in a material such as a titanium, platinum or other suitable material, to reduce corrosion, as taught by Li, in order to protect the stent material from corrosion and help control the conductivity and electrical stimulation of the stent and electrodes as well as increase the durability of the stent and further to have electrode stent coated in an electrically conductive fluid, as taught by Nagale, to enhance the conductivity between the electrodes and target tissue ([0025]; [0036]).
Regarding claim 24, the modified invention of Sih teaches claim 16, wherein the first electrode is disposed on an outside surface of the stent (Fig 11 teaches a first electrode being a ring electrode disposed on the outside of the stent; [0063]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) in further view of Nagale et al (U.S. PG Pub 20170035496 A1), as applied to claim 22 above, and further in view of Ganashanmugam et al (U.S. PG Pub 20130204068 A1) .
Regarding claim 23, the modified invention of Sih teaches claim 22, wherein the stent comprises a stent frame formed of an electrically conductive material, however fails to teach wherein the stent frame serves as the first electrode.
Ganashanmugam teaches a device in the same field of invention, comprising a stent-like stimulation component at the distal end of an implantable lead, wherein the stent-like component is; wherein the stent-like component comprises a frame formed of an electrically conductive material, wherein the frame serves as the first electrode (15A-D element 370 teaches a stent-like element that can be made of a conductive material and act as an electrode; Fig 16A and 16B element 402; Figs 23A-B elements 254 and 256; [0153] teaches a stent being completely conductive and may serve as a unitary electrode; [0179] teaches having a stent-like component, a basket, being formed of a conductive material coated in a dietetic material, wherein the electrodes are formed by removing portions of the coating).
It would have been obvious to one of ordinary skill in the art, to have further modified Sih, such a that the stent formed of conductive material acted as a first electrode, as taught by Ganashanmugam, in order to allow for the stimulation of the walls of tissue in contact with the conductive frame, while preventing the need to embed or connect separate electrodes onto the frame, and provide direct electrical stimulation over the area of the stent. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sih et al (U.S. PG Pub 20080208271 A1) in view of Li et al (U.S. Patent 5,324,328) in further view of Nagale et al (U.S. PG Pub 20170035496 A1), as applied to claim 22 above, and further in view of Rezai et al (Wipo WO 2008089360 A1)
Regarding claim 25, the modified invention of Sih teaches claim 22, however fails to teach, wherein the stent is a rigid stent that does not expand or contract.
Rezai teaches a device in the same field of invention, wherein an implantable medical device comprises a stent member coupled to an electrode assembly, wherein the stent member can have a rigid configuration (Page 29 lines 19-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Sih, to have a rigid non- expandable and contactable stent, as taught by Rezai, in order to prevent unwanted movement of the implanted stent and prevent physical degradation of the frame caused by expanding and contracting the frame.
Double Patenting
Claim 22 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792